            Case 1:19-cv-03303-APM Document 8 Filed 12/03/19 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

EASTCOAST SIDING, INC.                                   *
d/b/a EASTCOAST EXTERIORS
                                                         *   Civil Action No.: 1:19-cv-03303-APM
               Plaintiff
v.                                                       *

SELECTIVE INSURANCE COMPANY OF                           *
AMERICA
                                                         *
               Defendant.
*      *       *     *         *      *          *       *      *      *     *       *       *

    SELECTIVE INSURANCE COMPANY OF AMERICA’S ANSWER TO COMPLAINT

       Defendant Selective Insurance Company of America (“Selective” or “Defendant”), by

counsel, files its Answer to the Complaint filed by Plaintiff, the Eastcoast Siding, Inc. d/b/a

Eastcoast Exteriors (“Eastcoast”), and states:

                                            PARTIES

       1.      Admitted upon information and belief as to the organization and principal place of

business of Eastcoast. Selective lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 1 regarding Eastcoast’s authorization to do

business.

       2.      Admitted that Selective is a New Jersey corporation. Selective is an insurance

company authorized to issue surety bonds as well as insurance products. Selective is authorized

to conduct business in the District of Columbia.

                                   JURISDICTION AND VENUE

       3.      Paragraph 3 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, this Court has jurisdiction over this action pursuant




                                                     1
            Case 1:19-cv-03303-APM Document 8 Filed 12/03/19 Page 2 of 6



to 28 U.S.C. § 1332 in that this action is between citizens of different states and the amount in

controversy exceeds the sum of $75,000, exclusive of interests and costs.

       4.      Paragraph 4 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, Selective admits that the location of the project is

in the District of Columbia.

                                              FACTS

       5.      Selective admits that construction services were provided at a project known as the

Ward 4 – Short Term Family Housing, contract No. 17-008-002, located at 5505 Fifth Street NW

Washington, DC, 20011 (the “Project”). Selective denies the allegation that Moseley Construction

Group (“Moseley”) was a general contractor for the Project. Selective lacks knowledge or

information sufficient to form a belief as to the truth of the balance of the allegations of Paragraph

5 of the Complaint.

       6.      Selective admits that it issued a payment bond dated May 3, 2018 describing the

Project, naming Moseley as bond principal, and Selective as Surety (the “Bond”), and further

admits that Exhibit A to the Complaint appears to include a copy of the Bond. The terms of the

Bond speak for themselves, and Selective denies any simplification or characterization of the

Bond, including the balance of the allegations of Paragraph 6 of the Complaint.

       7.      Selective admits, upon information and belief, that Eastcoast and Moseley entered

into a subcontract agreement. Selective lacks knowledge or information sufficient to form a belief

as to the truth of the balance of allegations in Paragraph 7 of the Complaint.

       8.      Selective avers, upon information and belief, that Eastcoast and Moseley entered

into a subcontract agreement. Selective lacks knowledge or information sufficient to form a belief

as to the truth of the balance of allegations of Paragraph 8 of the Complaint.




                                                  2
            Case 1:19-cv-03303-APM Document 8 Filed 12/03/19 Page 3 of 6



       9.      Selective denies the averments contained in Paragraph 9.

                                         COUNT I
                          (Action on Payment Bond Against Selective)

       10.     Selective incorporates its responses to Paragraphs 1-9 as though fully stated herein.

       11.     Selective admits that it issued a payment bond dated May 3, 2018 naming Moseley

as bond principal and Selective as surety. The terms of the Bond speak for themselves, and

Selective denies any simplification or characterization of the Bond, its application or

interpretation, including the balance of the allegations of Paragraph 11 of the Complaint.

       12.     The terms of the Bond speak for themselves, and Selective denies any

simplification or characterization of the Bond, its application or interpretation, including the

balance of the allegations of Paragraph 12 of the Complaint. To the extent a further response is

required, Selective denies the allegations of Paragraph 12 of the Complaint as it improperly

attempts to characterize the meaning of “Claimant” as that term is used in the Bond.

       13.     Selective denies the averments contained in Paragraph 13.

       14.     Selective denies the averments contained in Paragraph 14.

       15.     Selective denies the averments contained in Paragraph 15.

       16.     Selective admits that it received a letter dated November 1, 2019, from Eastcoast

and further admits that Exhibit D to the Complaint appears to include a copy of that November 1,

2019 letter. Selective denies the balance of the allegations of Paragraph 16 of the Complaint.

       17.     Selective denies the averments contained in Paragraph 17.

       18.     Selective denies the averments contained in Paragraph 18.

       In response to Plaintiff’s “WHEREFORE” ad damnum clause: To the extent that there are

any allegations of fact in the relief requested in the ad damnum paragraph under Count I of the




                                                 3
           Case 1:19-cv-03303-APM Document 8 Filed 12/03/19 Page 4 of 6



Complaint, Selective denies those allegations, damages, and claims, and demands strict proof

thereof.

                      AFFIRMATIVE AND ADDITONAL DEFENSES

       Selective hereby asserts each of the following affirmative, negative, separate and additional

defenses (“Affirmative Defenses”) to the claims set forth in the Complaint:

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint, and each and every count thereof, fails to state a claim against Selective

upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Selective denies all allegations not expressly admitted herein.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred to the extent Eastcoast may have materially breached the

contract between it and Moseley, and/or failed to meet all conditions precedent for payment under

the contract or the Bond.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are or may be barred or limited by the terms of the contract between

Moseley and Eastcoast, including all payment terms of such contract.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are or may be barred or limited by the doctrine of accord and satisfaction.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are or may be barred or limited because Plaintiff executed a release and/or

otherwise agreed to release its rights to some or all of the claims asserted in the Complaint.




                                                 4
          Case 1:19-cv-03303-APM Document 8 Filed 12/03/19 Page 5 of 6



                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are or may be barred or limited by the doctrines of payment, set-off and

recoupment, including by not limited to all the valid backcharges, change orders, delays, set-offs

or reductions.

                             NINETH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are or may be barred or limited by its failure to mitigate its damages.

                              TENTH AFFIRMATIVE DEFENSE

       Some or all of the damages claimed by Plaintiff are not recoverable under the Bond.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Selective asserts any and all valid defenses asserted by or available to the Bond principal,

which defenses operate and extend to the benefit of Selective as surety.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims for fees, litigation costs or other such relief are barred under the terms of

its contract with Moseley and/or the Bond.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are or may be barred or limited by the doctrines of estoppel and waiver.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Selective respectfully reserves the right to assert additional and alternate defenses that are

discovered during the course of discovery in this matter or that are otherwise available to Selective.

       WHEREFORE, having fully answered the Complaint, Defendant Selective Insurance

Company of America respectfully requests that this Honorable Court dismiss the Complaint with

prejudice, enter judgment in favor of Selective as to all Counts and Claims asserted against it, and

grant such further and additional relief in favor of Selective as the Court deems just and proper.




                                                  5
         Case 1:19-cv-03303-APM Document 8 Filed 12/03/19 Page 6 of 6



                                           Respectfully submitted,

                                           /s/ David D. Gilliss___________________
                                           David D. Gilliss, Bar No. MD05174
                                           Robert H. Kline, Bar No. MD0103
                                           Pike & Gilliss, LLC
                                           600 Washington Avenue, Suite 303
                                           Towson, Maryland 21204
                                           gilliss@pikegilliss.com
                                           rhkline@pikegilliss.com
                                           Counsel for Selective Insurance
                                           Company of America




                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on December 3, 2019, the foregoing was served via

ECF on the following:

Jeremy C.B. Wyatt
Harrison Law Group
40 W. Chesapeake Ave., Suite 600
Towson, MD 21204
Counsel for Plaintiff

                                           /s/ David D. Gilliss




                                              6
